               Case 5:20-cv-07828-NC Document 5 Filed 11/20/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 BRENT OSTER,                                        Case No. 5:20-cv-07828 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 STATE OF CALIFORNIA, et al.,
16                    Defendants.
17
18         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Edward J. Davila to determine whether it
20 is related to 3:20-cv-01125 JD, Brent Oster v. Santa Clara County District Attorney’s
21 Office, et al..
22         IT IS SO ORDERED.
23
24         Date: November 20, 2020                 _________________________
                                                   Nathanael M. Cousins
25                                                 United States Magistrate Judge
26
27
28
     Case No. 5:20-cv-07828 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
